UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2015 Date of reporting period:	May 31, 2015 Item 1. Schedule of Investments: Putnam Emerging Markets Equity Fund The fund's portfolio 5/31/15 (Unaudited) COMMON STOCKS (90.2%) (a) Shares Value Airlines (0.6%) Air Arabia PJSC (United Arab Emirates) (NON) 562,216 $244,904 Auto components (0.5%) Apollo Tyres, Ltd. (India) 66,906 198,524 Automobiles (1.1%) Tata Motors, Ltd. (India) 55,799 420,625 Banks (15.2%) Axis Bank, Ltd. (India) 38,681 353,696 Bank of China, Ltd. (China) 779,000 516,854 China Construction Bank Corp. (China) 903,000 907,115 Commercial International Bank Egypt SAE GDR (Egypt) 82,559 564,704 Credicorp, Ltd. (Peru) 1,016 143,398 CTBC Financial Holding Co., Ltd. (Taiwan) 898,713 680,699 Dubai Islamic Bank PJSC (United Arab Emirates) (NON) 352,731 652,059 Federal Bank, Ltd. (India) 132,712 297,826 Grupo Financiero Banorte SAB de CV (Mexico) 76,950 434,199 Industrial & Commercial Bank of China, Ltd. (China) 712,000 619,755 Itau Unibanco Holding SA ADR (Preference) (Brazil) 26,304 281,453 King's Town Bank Co., Ltd. (Taiwan) 478,000 468,010 Capital markets (1.5%) China Cinda Asset Management Co., Ltd. (China) (NON) 664,000 420,336 Huatai Securities Co., Ltd. 144A (China) (NON) 47,600 152,248 Chemicals (1.9%) AK Holdings, Inc. (South Korea) 2,425 201,054 LG Chemical, Ltd. (South Korea) 1,014 227,214 Soulbrain Co., Ltd. (South Korea) 7,182 297,858 Commercial services and supplies (0.5%) KEPCO Plant Service & Engineering Co., Ltd. (South Korea) 1,805 175,031 Construction and engineering (3.0%) China Singyes Solar Technologies Holdings, Ltd. (China) 167,000 258,540 Drake & Scull International PJSC (United Arab Emirates) (NON) 454,286 97,213 IRB Infrastructure Developers, Ltd. (India) 140,469 541,698 Mota-Engil Africa NV (Angola) (NON) 5,336 37,214 Mota-Engil SGPS SA (Portugal) (NON) 80,814 216,570 Consumer finance (1.2%) Gentera SAB de CV (Mexico) 175,219 300,966 Shriram Transport Finance Co., Ltd. (India) 12,250 157,537 Distributors (0.5%) Dogus Otomotiv Servis ve Ticaret AS (Turkey) 33,601 213,284 Diversified financial services (2.8%) Chailease Holding Co., Ltd. (Taiwan) 199,200 501,930 Far East Horizon, Ltd. (China) 352,000 341,829 Moscow Exchange MICEX-RTS OAO (Russia) 185,726 254,238 Electric utilities (1.3%) Enersis SA ADR (Chile) 16,084 273,589 Korea Electric Power Corp. (South Korea) 5,950 247,026 Electrical equipment (1.3%) Jiangnan Group, Ltd. (China) 1,068,000 330,472 LS Industrial Systems Co., Ltd. (South Korea) 3,595 171,900 Electronic equipment, instruments, and components (1.4%) Hollysys Automation Technologies, Ltd. (China) 12,286 312,802 Wasion Group Holdings, Ltd. (Hong Kong) 142,000 219,479 Energy equipment and services (0.4%) Ezion Holdings, Ltd. (Singapore) 219,480 165,374 Food and staples retail (1.9%) Shoprite Holdings, Ltd. (South Africa) 19,022 252,186 Wal-Mart de Mexico SAB de CV (Mexico) 101,700 251,626 X5 Retail Group NV GDR (Russia) (NON) 12,606 245,187 Food products (3.0%) Gruma SAB de CV Class B (Mexico) 28,604 376,114 JBS SA (Brazil) 77,488 379,378 Sao Martinho SA (Brazil) 15,899 177,787 WH Group, Ltd. 144A (Hong Kong) (NON) 314,500 240,886 Health-care providers and services (2.6%) CHC Healthcare Group (Taiwan) 102,000 169,783 Mediclinic International, Ltd. (South Africa) 35,231 309,964 Netcare, Ltd. (South Africa) 120,448 385,898 Qualicorp SA (Brazil) 24,600 146,691 Hotels, restaurants, and leisure (1.7%) DO & CO AG (Turkey) 2,581 217,632 Grand Korea Leisure Co., Ltd. (South Korea) 7,444 278,767 Minor International PCL (Thailand) 178,310 161,666 Household durables (1.1%) Haier Electronics Group Co., Ltd. (China) 78,000 235,785 Skyworth Digital Holdings, Ltd. (China) 184,000 175,804 Independent power and renewable electricity producers (3.2%) China Resources Power Holdings Co., Ltd. (China) 172,000 477,944 First Gen Corp. (Philippines) 450,600 272,012 Huadian Fuxin Energy Corp, Ltd. (China) 568,000 297,782 Malakoff Corp. Bhd (Malaysia) (NON) 417,600 201,624 Industrial conglomerates (1.1%) DMCI Holdings, Inc. (Philippines) 588,500 175,514 JG Summit Holdings, Inc. (Philippines) 157,730 242,249 Insurance (3.0%) BB Seguridade Participacoes SA (Brazil) 38,443 402,371 Hanwha Life Insurance Co., Ltd. (South Korea) 47,125 350,644 Korean Reinsurance Co. (South Korea) 18,951 206,586 Old Mutual PLC (South Africa) 67,285 227,594 Internet and catalog retail (1.3%) Ctrip.com International, Ltd. ADR (China) (NON) 5,491 438,566 FabFurnish GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 Global Fashion Holding SA (acquired 8/2/13, cost $87,766) (Private) (Brazil) (F) (RES) (NON) 2,072 53,042 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 New Middle East Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 Internet software and services (6.7%) Alibaba Group Holding, Ltd. ADR (China) (NON) 5,305 473,843 Baidu, Inc. ADR (China) (NON) 4,073 804,010 NetEase, Inc. ADR (China) 2,420 342,212 Tencent Holdings, Ltd. (China) 49,700 993,173 IT Services (2.5%) HCL Technologies, Ltd. (India) 17,989 284,660 Infosys, Ltd. (India) 10,695 338,500 Net 1 UEPS Technologies, Inc. (South Africa) (NON) 25,400 368,300 Media (1.5%) Naspers, Ltd. Class N (South Africa) 4,062 597,038 Metals and mining (2.7%) Hindustan Zinc, Ltd. (India) 59,701 157,982 Mining and Metallurgical Co. GMK Norilsk Nickel OJSC ADR (Russia) 15,387 271,042 Sibanye Gold, Ltd. (South Africa) 142,563 249,916 Vale Indonesia Tbk PT (Indonesia) 1,578,100 371,976 Multiline retail (0.7%) Hyundai Department Store Co., Ltd. (South Korea) 2,097 289,288 Oil, gas, and consumable fuels (0.7%) Genel Energy PLC (United Kingdom) (NON) 33,990 274,298 Pharmaceuticals (0.4%) Hua Han Bio-Pharmaceutical Holdings, Ltd. (Rights) (China) (F) 306,000 15,391 Hua Han Bio-Pharmaceutical Holdings, Ltd. (China) 612,000 133,352 Real estate investment trusts (REITs) (1.4%) Emlak Konut Gayrimenkul Yatirim Ortakligi AS (Turkey) 301,116 338,161 Macquarie Mexico Real Estate Management SA de CV (Mexico) 139,500 202,289 Real estate management and development (3.6%) China Overseas Land & Investment, Ltd. (China) 120,000 434,750 China Resources Land, Ltd. (China) 81,111 262,506 DAMAC Properties Dubai Co. PJSC (United Arab Emirates) (NON) 344,609 278,648 Kawasan Industri Jababeka Tbk PT (Indonesia) 7,165,800 147,560 KWG Property Holding, Ltd. (China) 278,500 265,701 Semiconductors and semiconductor equipment (5.8%) Advanced Semiconductor Engineering, Inc. (Taiwan) 303,000 432,460 SK Hynix, Inc. (South Korea) 10,131 463,893 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 289,889 1,380,858 Software (0.9%) NCSoft Corp. (South Korea) 1,909 338,838 Technology hardware, storage, and peripherals (6.0%) Casetek Holdings, Ltd. (Taiwan) 36,000 252,497 Samsung Electronics Co., Ltd. (South Korea) 1,609 1,893,378 TCL Communication Technology Holdings, Ltd. (China) 193,000 206,538 Thrifts and mortgage finance (1.2%) Dewan Housing Finance Corp., Ltd. (India) 69,943 482,538 Transportation infrastructure (0.4%) Adani Ports & Special Economic Zone, Ltd. (India) 30,191 153,030 Water utilities (0.8%) Sound Global, Ltd. (China) (F) (NON) 437,000 328,202 Wireless telecommunication services (2.8%) China Mobile, Ltd. (China) 68,000 892,512 Idea Cellular, Ltd. (India) 78,099 211,274 Total common stocks (cost $32,978,938) WARRANTS (3.5%) (a) (NON) Expiration date Strike Price Warrants Value AI Tayyar Travel Group 144A (Saudi Arabia) 6/10/15 $0.00 7,117 $203,646 China State Construction Engineering Corp., Ltd. 144A (China) 4/16/16 0.00 145,700 218,838 Daqin Railway Co., Ltd. 144A (China) 3/31/16 0.00 133,548 262,636 Kuwait Food Co. (Americana) 144A (Kuwait) 2/24/16 0.00 16,888 147,162 Qingdao Haier Co., Ltd. 144A (China) 3/16/17 0.00 58,000 274,818 Wuliangye Yibin Co., Ltd. 144A (China) 4/15/16 0.00 62,500 270,529 Total warrants (cost $1,323,121) INVESTMENT COMPANIES (2.1%) (a) Shares Value ChinaAMC CSI 300 Index ETF (China) 42,000 $331,968 Market Vectors Russia ETF (Russia) 13,100 248,245 Market Vectors Vietnam ETF (Vietnam) 14,473 256,027 Total investment companies (cost $742,768) PURCHASED OPTIONS OUTSTANDING (—%) (a) Expiration Contract date/strike price amount Value iShares MSCI Emerging Markets ETF (Put) Jun-15/$35.00 $463,531 $5,029 Total purchased options outstanding (cost $310,566) SHORT-TERM INVESTMENTS (3.1%) (a) Shares Value Putnam Short Term Investment Fund 0.07% (AFF) 1,220,336 $1,220,336 Total short-term investments (cost $1,220,336) TOTAL INVESTMENTS Total investments (cost $36,575,729) (b) WRITTEN OPTIONS OUTSTANDING at 5/31/15 (premiums $206,987) (Unaudited) Expiration Contract date/strike price amount Value iShares MSCI Emerging Markets ETF (Put) Jun-15/$33.00 $463,531 $2,169 WisdomTree India Earnings ETF (Call) Jun-15/23.00 47,195 5,883 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 5/31/15 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) UBS AG baskets 1,573 $— 4/14/16 (3 month USD-LIBOR-BBA plus 55 bp) A basket (UBSPUTNH) of common stocks $(8,061) Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank bp Basis Points ETF Exchange Traded Fund GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank OAO Open Joint Stock Company OJSC Open Joint Stock Company OTC Over-the-counter PJSC Public Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2014 through May 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $38,995,963. (b) The aggregate identified cost on a tax basis is $36,717,333, resulting in gross unrealized appreciation and depreciation of $4,256,321 and $2,353,498, respectively, or net unrealized appreciation of $1,902,823. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $53,045, or 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $963,038 $18,737,648 $18,480,350 $759 $1,220,336 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. At the close of the reporting period, the fund maintained liquid assets totaling $1,398,199 to cover certain derivative contracts and the settlement of certain securities. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): China 31.1% South Korea 13.3 Taiwan 10.1 India 9.3 South Africa 6.2 Mexico 4.1 Brazil 3.7 United Arab Emirates 3.3 United States 3.2 Russia 2.6 Turkey 2.0 Philippines 1.8 Egypt 1.5 Indonesia 1.3 Hong Kong 1.2 United Kingdom 0.7 Chile 0.7 Vietnam 0.7 Portugal 0.6 Saudi Arabia 0.5 Malaysia 0.5 Other 1.6 Total 100.0% Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to gain exposure to securities and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific markets. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $11,084 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $1,628,186 $1,598,793 $53,045 Consumer staples 1,682,278 240,886 — Energy 274,298 165,374 — Financials 4,232,328 7,415,872 — Health care 842,553 318,526 — Industrials 595,901 2,048,434 — Information technology 2,301,167 6,804,274 — Materials 520,958 1,256,084 — Telecommunication services — 1,103,786 — Utilities 475,213 1,622,966 — Total common stocks Investment companies 504,272 331,968 — Purchased options outstanding — 5,029 — Warrants — 1,377,629 — Short-term investments 1,220,336 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Written options outstanding $— $(8,052) $— Total return swap contracts — (8,061) — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Equity contracts$1,382,658$16,113 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount)$310,000 Written equity option contracts (contract amount)$330,000 OTC total return swap contracts (notional)$47,000 Warrants (number of warrants)330,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. UBS AG Total Assets: OTC Total return swap contracts*# $— $— $— Purchased options# 5,029 — 5,029 Total Assets $5,029 $— $5,029 Liabilities: OTC Total return swap contracts*# $— $8,061 $8,061 Written options# 8,052 — 8,052 Total Liabilities $8,052 $8,061 $16,113 Total Financial and Derivative Net Assets $(3,023) $(8,061) $(11,084) Total collateral received (pledged)##† $— $— Net amount $(3,023) $(8,061) * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 29, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 29, 2015
